 



EXHIBIT 10.15
AMENDMENT TO THE
HEALTHCARE REALTY TRUST INCORPORATED
2007 EMPLOYEES STOCK INCENTIVE PLAN
     WHEREAS, Healthcare Realty Trust Incorporated (the “Company”) has
previously established and currently maintains the Healthcare Realty Trust
Incorporated 2007 Employees Stock Incentive Plan (the “Plan”) for the benefit of
a select group of management and highly compensated employees; and
     WHEREAS, pursuant to Section 11.2 of the Plan, the Compensation Committee
of the Board of Directors of the Company (the “Committee”) may permit a Plan
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock of the Company that would otherwise be due to such Participant by
virtue of the exercise of a right or the satisfaction of vesting or other
conditions with respect to an Award under the Plan; and
     WHEREAS, the Plan is a nonqualified deferred compensation plan, as such
term is defined in Section 409A of the Internal Revenue Code (the “Code”) and
the regulations promulgated thereunder; and
     WHEREAS, pursuant to pertinent transitional relief issued by the Internal
Revenue Service, the Plan may be amended to provide for new payment elections
with respect to the time or form of payment of certain deferred compensation
without such election being treated as an impermissible change in time or form
of payment or an acceleration of payment under Code Section 409A; and
     WHEREAS, the Board of Directors has authorized and wishes so to amend the
Plan;
     NOW, THEREFORE, the Plan is hereby amended in the following respects,
effective as of December 21, 2007:
     1. Section 11.2 of the Plan, “Deferrals of Payment,” is amended to add the
following provision:
     A Participant may defer the receipt of delivery of shares of Common Stock
that would otherwise be due to the Participant by virtue of the satisfaction of
vesting with respect to an Award by agreeing to a new payment election on or
before December 31, 2008, with respect to the time of payment of such amounts.
Such election shall not be treated as a change in the time or form of payment
under section 409A(a)(4) of the Code or an acceleration of a payment under
section 409A(a)(3) of the Code. With respect to an election to change a time of
payment made on or before December 31, 2007, the election may apply only to
amounts that would not otherwise be payable in 2007 and may not cause an amount
to be paid in 2007 that would not otherwise be payable in 2007. With respect to
an election to change a time of payment made on or after January 1, 2008 and on
or before December 31, 2008, the election may apply only to

 



--------------------------------------------------------------------------------



 



amounts that would not otherwise be payable in 2008 and may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.
     2. Except as otherwise provided in this Amendment, the provisions of the
Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, this Amendment is hereby signed this 21st day of
December, 2007.

            HEALTHCARE REALTY TRUST INCORPORATED
      By:    /s/ John M. Bryant, Jr.     Name:    John M. Bryant, Jr.      
Title:     Senior Vice President and General Counsel    

 